Exhibit 10.1

 



[logo.jpg]

 

IP LICENSE AND COLLABORATION AGREEMENT

 

This IP License and Collaboration Agreement (this “Agreement”) is entered into
effective as of this 4th day of November 2014, (the “Effective Date”), by and
between CANNABICS PHARMACEUTICALS INC., a US publicly traded corporation
organized and existing under the laws of the State of Nevada, (hereinafter
referred to as “CANNABICS”), and KALAPA HOLDINGS, a Company organized under the
laws of Spain as limited company (S.L.), under the registered name of Global
Group Kalapa, Registration-number (CIF) B66314717

 

 

WHEREAS, CANNABICS has developed and is the owner of the CANNABICS SR Technology
(as defined below); and

 

WHEREAS, KALAPA HOLDINGS wishes to acquire the right to manufacture, market,
sell and commercialize CANNABICS SR Capsules based on the CANNABICS Technology
in the country of Spain (the “Territory”) all pursuant to the terms set forth in
this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions

 

In addition to capitalized terms defined elsewhere in this Agreement, the
following terms shall have the meanings set forth opposite each one of them:

 

1.1“SR Capsules” means orally-ingested sustained release capsules containing a
cannabinoid extract that are manufactured using the CANNABICS Technology.

1.2“CANNABICS Technology” means all intellectual property (whether registered or
unregistered) and trade secrets controlled by or available to CANNABICS related
to the method of manufacturing orally-ingested sustained release capsules
containing a cannabinoid-extract infusion that contains Tetrahydrocannabinol as
part of its ingredients, and all derivatives and improvements thereto.

1.3“Trademarks” means all trademarks, registered or not, and trademark
applications worldwide, that are now owned or licensed, or hereafter acquired or
licensed during the term of this Agreement, by or on behalf of CANNABICS that
may be adopted or used in connection with the promotion or sale of CANNABICS SR.

 

1

 

 

2. License

 

2.1Subject to Section 2.2 and the terms and conditions of this Agreement,
CANNABICS hereby grants to KALAPA HOLDINGS throughout the Term, a
non-transferable, non-assignable and non-sublicensable license to use the
CANNABICS Technology solely for the manufacturing, marketing, selling and
commercialization of SR Capsules in the Territory and under the Trademarks (the
“License”). Notwithstanding the above, Kalapa Holdings shall be allowed,
following written approval from CANNABICS, to sublicense the technology to any
of its subsidiaries , for the same purpose as specified above. The granting of
this license by CANNABICS PHARMACEUTICALS shall be exclusive to KALAPA HOLDINGS
within the territory of Spain, and CANNABICS shall not license said technologies
to any other entity within said territory.

2.2Prior to manufacturing, KALAPA HOLDINGS shall have to obtain CANNABICS’
written approval of the manufacturing facility and its quality standards.

2.3Other than the License expressly granted under Section 2.1 of this Agreement,
no other rights or interests whatsoever are transferred or granted by CANNABICS
to KALAPA HOLDINGS, and CANNABICS retains all rights not expressly granted
hereunder. KALAPA HOLDINGS agrees that the ownership of the CANNABICS Technology
and Trademarks shall always remain vested in CANNABICS and KALAPA HOLDINGS shall
not obtain any rights with respect thereto, other than the rights expressly set
forth herein. Without limiting the foregoing, KALAPA HOLDINGS or any of its
subsidiaries shall not, during the Term, (i) manufacture any orally-ingested
capsules containing a cannabinoid extract that contains Tetrahydrocannabinol as
part of its ingredients which are not based on the CANNABICS Technology; or (ii)
use the CANNABICS Technology for any purpose other than for the purpose of the
License granted under this Agreement.

 

3. Marketing and Commercialization

 

3.1KALAPA HOLDINGS is solely responsible for commercialization of the SR
Capsules in the Territory and will bear all associated costs thereto, including
without limitation, promotion, marketing, sales, regulatory expenses, all
necessary lab equipment, raw materials and any required labor.

3.2In all marketing and selling of the SR Capsules, KALAPA HOLDINGS shall refer
to CANNABICS as the source of the CANNABICS Technology and shall place the
proprietary trademarks and Logo of CANNABICS on every single package of SR
capsules, in a manner to be agreed upon by the parties. In any event, upon
termination of this Agreement or the requirement by CANNABICS, for any reason
whatsoever, KALAPA HOLDINGS shall cease all display, advertising, and/or use of
all Trademarks.

 

2

 

 

 

3.3KALAPA HOLDINGS shall be responsible for addressing consumer complaints, in a
manner that is satisfactory to CANNABICS during the Term.

3.4KALAPA HOLDINGS undertakes throughout the term of this Agreement, to make its
best efforts to market and sale the SR Capsules in the Territory and to invest
resources and efforts to ensure that the SR Capsule penetrates the market and
becomes a leading product.

3.5KALAPA HOLDINGS shall solely be responsible to obtain all governmental
licenses, permits and approvals necessary or desirable in connection with the
exercise of the license rights granted under Section 2.1 CANNABICS shall not be
under any responsibility to certify or get any approval, license or permit but
shall reasonably cooperate with KALAPA HOLDINGS for the purpose of KALAPA
HOLDINGS’s obtainment of the above.

3.6KALAPA HOLDINGS shall keep CANNABICS promptly informed on a regular basis
relating to (i) any problems encountered with the SR Capsules and the CANNABICS
Technology (including any product recall), and any resolutions arrived at for
those problems; and (ii) general information about its distribution of the SR
Capsules.

3.7KALAPA HOLDINGS shall be solely responsible and liable for any and all SR
Capsules it manufactures under this Agreement including but not limited to the
quality, safety and reliability of the SR Capsules.

3.8Without derogating from any of its other representations or obligations in
this Agreement, KALAPA HOLDINGS hereby warrants to CANNABICS that it - or its
subsidiary - will legally distribute the SR Capsules in the Territory, and that
it shall immediately notify CANNABICS regarding any lapse or breach (whether
alleged or possible) or communication received from any authority regarding said
licensure.

 

4. Consideration



 

4.1As sole consideration for the grant of the License, KALAPA HOLDINGS shall pay
CANNABICS 50% of the gross profit that will be generated through the
commercialization of CANNABICS SR capsules in the territory. The gross profit
will be calculated as CANNABICS SR capsules sales revenues minus COGs (Cost of
Goods). The COGs will be the sum of the costs of raw materials used in the
manufacturing process of CANNABICS SR capsules and the direct manufacturing
costs thereof.

 

3

 

 

4.2Within thirty (30) days after the end of each calendar month during the Term,
KALAPA HOLDINGS shall submit to CANNABICS a detailed report setting forth for
the preceding calendar month, the amount of the SR Capsules sold, delivered or
otherwise transferred to any third party within the Territory and the amount of
the Consideration accordingly due.

4.3The Consideration shall be paid on a monthly basis, not later than thirty
(30) days from the end of each calendar month. The consideration report required
by Section 4.2 shall accompany each such payment, and a copy of such report
shall also be mailed to CANNABICS at its address first set forth above.

4.4CANNABICS shall be solely responsible for any and all other taxes or payments
required to be made to any governmental or state authority with respect to the
Consideration received hereunder.

 

5. Audit

 

5.1KALAPA HOLDINGS shall maintain all records necessary for CANNABICS to
determine whether it has been paid the proper amount of consideration. CANNABICS
shall be entitled to audit these records as it sees fit upon reasonable notice
to KALAPA HOLDINGS. In the event the audit reveals an underpayment, KALAPA
HOLDINGS shall be responsible for the cost of the audit and shall immediately
pay to CANNABICS the amount of the underpayment. In the event the audit reveals
an overpayment, CANNABICS shall be responsible for the cost of the audit and the
amount of the overpayment shall be set off against future consideration payments
to CANNABICS.

 

6. Term and Termination

 

6.1.The initial term of this Agreement will be for 1 year from the Effective
Date (“the term”) and shall be open for extension upon written agreement by both
parties.

6.2Either party may terminate this agreement in the event that regulatory
changes in any of the parts of the Territory make it commercially or legally
infeasible to continue operations, or to comply with the changes to applicable
laws.

6.3Without derogating from the above, in the event that a party commits any
material breach or default of any of its obligations under this Agreement,
including without limitation the timely payment of the Consideration (the
“Breaching Party”), the other party hereto (the “Non-Breaching Party”) may give
the Breaching Party written notice of such breach or default and demand that
such breach or default be cured. In the event that the Breaching Party fails to
cure such breach or default within thirty (30) days after the date of such
written notice, the Non-Breaching Party may terminate this Agreement immediately
upon giving written notice of termination to the Breaching Party. Termination of
this Agreement in accordance with this Section 6.3 shall not affect or impair
the Non-Breaching Party’s right to pursue any legal remedy, including the right
to recover damages for all harm suffered or incurred as a result of the
Breaching Party’s breach or default hereunder. In the event that CANNABICS
exercises its rights granted in this Section 6.3, the Parties shall cooperate
reasonably with respect to any matter which either Party reasonably deems
necessary to successfully accomplish the winding down, including but not limited
to access to KALAPA HOLDINGS personnel, technical specifications and vendors.

 

4

 

 

6.4Subject to applicable law, either Party may terminate this Agreement by
written notice in the event: (i) the other Party voluntarily enters into
bankruptcy proceedings; (ii) the other Party makes an assignment for the benefit
of creditors; (iii) a petition is filed against the other Party under a
bankruptcy law, a corporate reorganization law, or any other law for relief of
debtors or similar law analogous in purpose or effect, which petition is not
stayed or dismissed within sixty (60) days of filing thereof; or (iv) the other
Party enters into liquidation or dissolution proceedings or a receiver is
appointed with respect to any assets of said Party, which appointment is not
vacated within sixty (60) days; or (v) upon 30 days written notice by Cannabics
to KALAPA Holdings.

 

7. Rights after Termination

 

7.1Upon termination or expiration of this Agreement, KALAPA HOLDINGS will
immediately cease from all further manufacture, marketing, sales,
commercialization or other preparation of the SR Capsules, except only for SR
Capsules irretrievably in process or en route, which may be marketed for
additional 30 days following termination, the final proceeds therefrom to be
allocated as all previous per this contract.

 

8. CANNABICS Technology Information

 

8.1.CANNABICS hereby represents and warrants that all of the CANNABICS
Technology, Trademarks and Confidential Information included in the information
furnished by CANNABICS to KALAPA HOLDINGS shall be correct in all material
respects and shall contain such information as is necessary or appropriate to
enable KALAPA HOLDINGS to manufacture, sell and promote the Products in
accordance with the terms and conditions of this Agreement.

8.2.CANNABICS has the right and responsibility to prosecute and maintain all
patents and patent applications included in the CANNABICS Technology, as well as
the Trademarks, and shall bear all reasonable costs and expenses associated
therewith to the extent incurred after execution of this Agreement.

 

9. Warranties and Limitation of Liability

 

9.1.CANNABICS warrants to KALAPA HOLDINGS that: (i) it is the owner of the
CANNABICS Technology, and (ii) to its knowledge, the CANNABICS Technology does
not infringe the rights of any third party. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, THE CANNABICS TECHNOLOGY IS LICENSED TO KALAPA HOLDINGS "AS IS"
WITHOUT ANY WARRANTIES, CONDITIONS OR OTHER TERMS OF ANY KIND, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE INCLUDING, WITHOUT LIMITATION, ANY TERMS AS TO
THE CONDITION, QUALITY, MERCHANTABILITY, PERFORMANCE OR FITNESS FOR PURPOSE.

 

5

 

 

9.2.Without derogating from any of its other representations or obligations in
this Agreement, KALAPA HOLDINGS hereby warrants to CANNABICS that it, or one of
the set of its subsidiaries (Kalapa Clinic, S.L., Hanf Group, S.L., KSK Labs,
S.L.,) and affiliated organizations (Asociacion Centro Cannabico de Terapias
Naturales) currently have all governmental, state and regulative licenses,
permits and approvals necessary or desirable for legal manufacture and
distribution of Cannabics SR Capsules in the Territory, that it, and the set of
its subsidiaries and affiliated organizations, complies, and shall continue to
comply at all times, with any and all of the terms of such licenses, permits,
approvals and regulations that apply to this License and its execution and that
it shall immediately notify CANNABICS regarding any lapse or breach (whether
alleged or possible) or communication received from any authority regarding said
licensure.

9.3.KALAPA HOLDINGS and CANNABICS each represents and warrants for itself that
(i) it is a corporation duly organized and validly existing under the laws of
the state of its incorporation; (ii) it has the full right, power, and authority
to execute and perform this agreement; (iii) this Agreement does not conflict
with or otherwise result in a breach of any agreement to which such Party is a
party or to which it is bound; and (iv) this Agreement represents a valid,
legally binding obligation of it, enforceable against it in accordance with its
terms.

9.4.EXCEPT FOR WILLFUL BREACH NEITHER PARTY WILL BE LIABLE TOWARDS THE OTHER
UNDER ANY LEGAL THEORY (INCLUDING, WITHOUT LIMITATION, TORT OR CONTRACT) FOR ANY
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE OR EXEMPLARY DAMAGES OF ANY
KIND, INCLUDING BUT NOT LIMITED TO LOST DATA OR LOST PROFITS, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. OTHER THAN FOR BREACH DUE
TO NON PAYMENT OR FOR WILLFUL BREACH, EACH PARTY’S LIABILITY UNDER OR FOR BREACH
OF THIS AGREEMENT SHALL BE LIMITED TO THE AGGREGATE CONSIDERATIONS RECEIVED BY
CANNABICS FROM KALAPA HOLDINGS HEREUNDER DURING THE TWELVE (12) MONTHS PERIOD
PRECEDING THE EVENT GIVING RISE TO THE LIABILITY.

 

10. Confidential Information, Proprietary Rights and Non-Compete

 

10.1.The parties shall execute the Non-Disclosure, Proprietary Rights and
Non-Compete Agreement in the form attached hereto as Exhibit A.

 

11. Insurance

 

11.1.Prior to the Commencement Date and as a condition to the continued granting
of the License, KALAPA HOLDINGS shall procure, at its own expense, an insurance
policy from a reputable insurer subject to CANNABICS’ prior written approval
(which shall not be unreasonably withheld) that will indemnify both parties from
any law suits or liabilities related to the sales and marketing of the SR
Capsules and shall maintain such policy during the Term. In the event a
reputable commercial insurance broker can provide qualified opinion that this
type of business insurance is not available in the Territory, this clause may be
waived.

 

6

 

 

 

12. Indemnification

 

12.1.KALAPA HOLDINGS agrees to indemnify, defend and hold CANNABICS and any of
its officers, directors, employees, shareholders, successors and permitted
assigns harmless from any and all damages (including, without limitation,
amounts paid by CANNABICS in judgment or in settlement with KALAPA HOLDINGS’s
consent), losses, claims, demands, liabilities, costs and expenses, including,
without limitation, reasonable court costs and attorney’s fees (collectively
“Losses”), based upon or arising out of any claim, demand, cause or action suit
or proceeding (“Claims”) resulting from (i) any KALAPA HOLDINGS breach of a
representation, warranty, covenant or obligation in this Agreement; (ii) the
manufacturing, marketing, distributing and selling of the SR Capsules, whether
resulting in harm, injury or death of any person or not; (iii) the advertising,
promoting, marketing, distributing and selling of the SR Capsules, including,
without limitation, any deceptive misleading, manipulative or intentionally or
inaccurate marketing or sales practices of KALAPA HOLDINGS or its
representatives.

12.2.CANNABICS agrees to indemnify, defend and hold KALAPA HOLDINGS and any of
it officers, directors, employees, shareholders, successors and permitted
assigns harmless from any and all Losses, based upon or arising out of any
Claims resulting from (i) any actual defects in or malfunction of the CANNABICS
Technology (that is not caused as a result of the manufacturing process); (ii)
any CANNABICS breach of a representation, warranty, covenant or obligation in
this Agreement.

12.3.Each Party shall give the other prompt notice of any liability of which it
becomes aware, and upon receiving notice of any such liability, each Party
shall, when possible, promptly notify the other of commencement of any action, a
general summary of the action and, when applicable, demand for indemnification
the latter, each Party shall have the right to participate in and to assume the
defense of such action with counsel of its choosing; provided, however, that the
Parties shall cooperate in such defense.

 

13. Miscellaneous

 

13.1.This Agreement will be governed by and construed in accordance with the
laws of the state of Maryland, USA without regard to any conflict of laws
principles that would require the application of the laws of another
jurisdiction. In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement, which cannot be settled amicably by the
parties, such controversy shall be settled by Arbitration. Both sides shall
choose a mutually agreed upon competent jurist from a short list and informal
Arbitration shall commence as expeditiously as possible. Either party may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within the District of
Columbia, and a decision of the matter submitted to the Arbitrator shall be
binding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys' fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

 

7

 

 

13.2.Neither party may assign this Agreement without the other party’s prior
written consent.

13.3.This Agreement (i) states the entire agreement of the parties, merges all
prior negotiations, agreements and understandings, if any, and states in full
all representations, warranties, covenants and agreements which have induced
this Agreement; and (ii) may be modified or amended only by an instrument in
writing, duly executed by both parties.

13.4.Any failure of a Party to comply with any covenant, agreement or condition
herein may be waived in writing by the other Party hereto but such waiver or
failure to insist upon strict compliance with such covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

 



8

 

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives as of the date first written above.

 

 



CANABICS PHARMACEUTICALS INC. KALAPA HOLDINGS     By: /s/ Zohar Koren By: /s/
Joan de Haro Zohar Koren, Dir., on behalf of Joan de haro, CFO Kalapa CANNABICS
PHARMACEUTICALS INC.       /s/ Eyal Ballan,   Eyal Ballan, Dire., on behalf of  
CANNABICS PHARMACEUTICALS INC.       /s/ Itamar Borochov   Itamar Borochov,
Dir., on behalf of   CANNABICS PHARMACEUTICALS INC.      

 

 

 

 

 



9

 